149 Ga. App. 690 (1979)
256 S.E.2d 92
STRICKLAND
v.
AMERICAN MOTORISTS INSURANCE COMPANY et al.
57218.
Court of Appeals of Georgia.
Argued February 5, 1979.
Decided April 24, 1979.
Freeman & Hawkins, William Q. Bird, for appellant.
Swift, Currie, McGhee & Hiers, James B. Hiers, Jr., for appellees.
BANKE, Presiding Judge.
The employer-appellee in this worker's compensation case prevailed below on the basis of a finding that the employee's claim was barred by the *691 1-year statute of limitation set forth in Code Ann. § 114-305. On appeal to this court, the claimant has attached to her brief copies of certain documents allegedly filed with the Board of Workers' Compensation but omitted from the record transmitted to the superior court and, consequently, from the record transmitted to this court. These documents indicate that the original claim for compensation may have been filed earlier than the board's order indicates. The claimant contends that this earlier filing date was within the statute of limitation. The appellee disputes this contention. Held:
Exhibits contained in an appellate brief which do not appear in the record or transcript cannot be considered by this court and afford no basis for reversal. Jenkins v. Chambers, 127 Ga. App. 200, 204 (193 SE2d 222) (1972); Life Ins. Co. v. Thomas, 127 Ga. App. 682 (1) (194 SE2d 625) (1972). No claim was made in the superior court that the record was deficient, and no request was made that it be corrected. Consequently, we cannot say that the superior court erred in making its ruling based on the record before it. That record fully supports the board's ruling that the claim was barred by the statute of limitation.
Judgment affirmed. Underwood and Carley, JJ., concur.